Citation Nr: 0801027	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and representative




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from March 1967 
to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  At the hearing, the veteran and his 
representative submitted additional evidence directly to the 
Board.  He and his representative have waived review of this 
evidence by the RO.  38 C.F.R. § 20.1304 (2007).  Further, 
the veteran withdrew his claim for entitlement to an 
increased rating in excess of 10 percent for tinnitus, as 
indicated on page 2 of the hearing transcript.  Therefore, 
the tinnitu issue is not before the Board  

Also at the hearing, the veteran's representative raised the 
issues of service connection for hypertension and the 
adequacy of the rating assigned in the May 2007 rating 
decision for the veteran's service-connected PTSD, as 
indicated on page 3 of the hearing transcript.  The Board has 
determined that the veteran's representative orally submitted 
a Notice of Disagreement (NOD) with the May 2007 rating 
decision as it relates to PTSD.  In such cases, the appellate 
process has commenced and the veteran is entitled to a 
Statement of the Case (SOC) on the issue so that he may have 
the opportunity to perfect an appeal of that issue.  Manlicon 
v. West, 12 Vet. App. 238 (1999).  Both these issues are 
referred back to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss, entitlement to TDIU, and an 
increased rating for PTSD.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id. 

With respect to the veteran's bilateral hearing loss claim, 
the Board notes that the veteran entered into evidence 
several audiometric examinations dating from March 27, 2006 
to March 2, 2007 and October 22, 2007 at the hearing.  The 
veteran's claims file, however, does not contain the October 
22, 2007 examination.  Given that the record is incomplete, a 
remand is warranted.

With respect to the veteran's TDIU claim, the Board finds 
that the resolution of his increased rating claim for PTSD 
and service connection claim for hypertension may impact this 
claim.  For example, if the RO awards an increased rating for 
PTSD and a single evaluation of 40 percent or greater (as the 
combined 100 schedular evaluation has been satisfied) 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  Under these circumstances, the 
Board finds that, as the above issues are inextricably 
intertwined with the TDIU issue, they should be considered 
together, and thus a decision by the Board on the veteran's 
TDIU claim at this juncture would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The Board opines that further findings relating to all of the 
veteran's service-connected disabilities are needed to 
evaluate their current severity and whether they render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).  Consequently, the RO should arrange for the veteran 
to undergo VA examinations by an audiologist and physicians 
at the appropriate VA medical facility to evaluate all of his 
service-connected disabilities and for an opinion on whether 
they, either alone or in combination, render him 
unemployable.  

Because the veteran filed a timely NOD under 38 U.S.C.A. § 
7105, appellate review of the RO's May 2007 rating decision 
was properly initiated, and the RO was then obligated to 
furnish him a SOC with respect to the issue of entitlement to 
a higher initial rating for PTSD.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2006).  Since the veteran has not 
been furnished a SOC that addresses the propriety of the 
separate staged ratings assigned following the grant of 
service connection for PTSD, a remand is warranted.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility. 


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding his 
claim(s).  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim(s), notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  Specifically, the October 
2007 audiometric examination should be 
requested.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain copies of all treatment 
records for the veteran's PTSD disability 
from the Saginaw VAMC.

3.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to an increased rating for 
PTSD.  Then, the RO should furnish the 
veteran and his representative with a SOC 
that outlines the evidence for and 
addresses each of the staged schedular 
rating periods for PTSD.  The RO should 
return this issue to the Board only if 
the veteran timely files a substantive 
appeal.

4.  Then schedule the veteran for a VA 
examination with the appropriate 
specialist to determine whether he is 
unable to secure and follow substantially 
gainful occupation due to his service-
connected disabilities.  Based on the 
examination(s) and a review of the 
record, each examiner should render an 
opinion as to whether any of the 
veteran's service-connected disabilities, 
either alone or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  If so, the 
examiner(s) should provide an approximate 
date as to when these disabilities 
rendered the veteran unemployable.
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
5. If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of such notices of the dates and times of 
the examinations sent to the 
appellant/veteran by the pertinent VA 
medical facility. 

6.  After completion of the above 
development, the veteran's claims for 
entitlement to a compensable rating for 
bilateral hearing loss, TDIU, and an 
increase rating for PTSD and should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



